                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                 1:18-cv-293-FDW

JOHN ANTHONY HILL,                        )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                           ORDER
                                          )
DERRICK PALMER, et al.,                   )
                                          )
            Defendants.                   )
__________________________________________)

       THIS MATTER is before the Court on initial review of pro se Plaintiff’s Amended

Complaint, (Doc. No. 6). Plaintiff is proceeding in forma pauperis. (Doc. No. 10). Plaintiff has

filed two Letters, (Doc. Nos. 3, 7), that are construed as Motions for the Appointment of Counsel,

and a third Letter, (Doc. No. 11), is construed as a Motion for Default Judgment.

       I.      BACKGROUND

       Pro se Plaintiff, who is a pretrial detainee, filed a civil rights suit pursuant to 42 U.S.C. §

1983, addressing incidents that allegedly occurred at the Cherokee County Detention Center

(“CCDC”). He names as Defendants Cherokee County Sheriff Derrick Palmer; CCDC Captain

Mark Patterson; CCDC Lieutenant Jeremy Bresch, and CCDC Head Nurse Carrie Colwell.

Plaintiff also attempts to add Colwell’s employer, Southern Health Partners, as a Defendant. (Doc.

No. 6 at 3, 17).

       Construing the Amended Complaint liberally and accepting it as true, Plaintiff alleges that

Palmer is legally responsible for the overall operation of the sheriff’s department and the detention

center medical, their conduct, and their ability to provide adequate medical treatment and respond

reasonably to medical care that is glaringly inexcusable or bad, and overseeing CCDC

                                                 1
administration. Patterson is legally responsible for the administrative staff and the welfare of all

inmates at the facility.

        When Plaintiff was booked at CCDC, he answered medical questions indicating that he

had serious medical needs, stating “back, neck and shoulder pain from accident. Right knee

swollen and painful, diagnosed as needing replaced.” (Doc. No. 6 at 4). Plaintiff’s cane was taken

away and not replaced. Two molars have painful cavities. He has arthritis, very poor blurry vision

for which he needs prescription glasses, and he was diagnosed with Hepatitis-C, “physician

concerned with possible cirrhosis.” (Doc. No. 6 at 4). He has a history of heavy alcohol use and

high tolerance for prescription pain medication “and will need to be detoxed.” (Doc. No. 6 at 4).

Plaintiff is unemployed and applied for disability twice due to “injuries, great pain, health issues

and disabilities.” (Doc. No. 6 at 4).

        Defendants were also informed of Plaintiff’s serious medical needs “by physicians medical

records, files, hospital records, jail doctors, examinations, blood work, Hepatitis-C blood panel,

which is a serious contagious disease that can cause cirrhosis, liver disease and death if not

treated.” (Doc. No. 6 at 4). An ultrasound showed enlarged liver. X-rays of Plaintiff’s right knee

and right shoulder show “existing rotator cuff injury, bone spurs, numerous requests, sick call and

grievances up to Lieutenant, Captain and Sheriff, wanting medications, cane, knee brace, dental

appointments, eye exam and glasses, Hepatitis-C treatment.” (Doc. No. 6 at 4-5).

        Officials made a dental appointment for Plaintiff after “months of near-constant

complaining.” (Doc. No. 6 at 5). One molar was extracted surgically but part of the root was left

due to wires in the jaw from a previous injury. The other tooth and root are to be taken later,

“causing pain.” (Doc. No. 6 at 5). After months of grievances requesting medical treatment,

Plaintiff was taken to a liver specialist in Franklin who, after additional testing, “confirmed the

                                                 2
Hepatitis-C disease, mandated treatment and scheduled appointments to start shots.” (Doc. No. 6

at 5). After many more requests, sick calls, and grievances for failure to provide adequate medical

care and determine the cause of extreme back and neck pain, Patterson told Plaintiff “it must be

age,” which effectively denied medical care. (Doc. No. 6 at 5). Patterson also denied a knee brace

and eye exam and eyeglasses. Plaintiff alleges that he has “blurry, deteriorating vision causing

headaches, impairing daily activities.” (Doc. No. 6 at 5). Plaintiff filed sick call requests asking

why he wasn’t being taken to a physician for treatment of Hepatitis-C that was “diagnosed and

mandated treatment,” but “[m]edical said it was ‘too expensive’” (Doc. No. 6 at 5-6).

       Plaintiff requested medical again for an eye exam and eyeglasses. No prescription glasses

were given. Medical provides reading glasses that are not needed and worsens vision and

headaches. Medical paid for inmate Corey Luther’s prescription eyeglasses. “Captain says inmate

will have to pay cost of eye exam, glasses” and failed to provide glasses until Plaintiff’s vision

became intolerable. (Doc. No. 6 at 8). Plaintiff was “[f]orced to pay $488 to Andrews Eye Care.”

(Doc. No. 6 at 8). Plaintiff filed an ADA complaint with the Department of Justice. His efforts

with medical for treatment for Hepatitis-C, back pain, knee pain, cortisone/steroid shots for knee

and shoulder pain, and knee brace were denied.

       Plaintiff suffered a serious head injury and had two teeth broken off at the gums while in

the B-pod dayroom in a “possible attack by inmates.” (Doc. No. 6 at 6). Plaintiff woke up in an

ambulance with Williams on the way to the E.R., bloody and in pain. Plaintiff wanted to know

what happened “but no-one knows” even though the dayroom was full of people. (Doc. No. 6 at

6). Plaintiff wants to know what the video camera shows. He suffered a concussion, a gash on the

head that required stitches and x-rays, a busted mouth, lips, and a cut tongue. There was nothing

more the E.R. could do for Plaintiff’s broken teeth and exposed nerves so medical would have to

                                                 3
make a dentist appointment. He was prescribed 12 pain pills until the teeth could be fixed.

       Defendants moved Plaintiff to medical. After about 4 days, Plaintiff only received two pills

and was told the prescription was empty. (Doc. No. 6 at 7). Plaintiff was moved back to B-pod

where he waited for over a month to see a dentist who pulled one tooth and ground the other down

instead of fixing his teeth whereas another inmate fell, suffered broken teeth and got a partial.

(Doc. No. 6 at 7).

       Plaintiff asked Colwell about extracting a tooth that has a painful cavity that is sensitive to

hot and cold and a possible exposed nerve. She said a tooth must be abscessed, infected, and

leaking pus and Plaintiff must fill out three sick-calls ($20 each) plus costs of antibiotics and

ibuprofen if prescribed. An inmate may pay for extraction if these requirements are not met.

Plaintiff states “[d]ental treatment refused, requirements not met (new).” (Doc. No. 6 at 12).

       Plaintiff was assaulted by inmate Jackie Slaughter and suffered a bloody, potentially

broken nose. Medical gave him an ice pack and he was moved to Pod-A. After “many sick calls”

Plaintiff was issued nasal spray to help him breathe. Another inmate, Larry Reid, had cartilage

drilled out of his nose for a deviated septum to help him breathe.

       Bresch moved Plaintiff from Max 23-hour lockdown to general population on the upper

floor, top bunk, “knowing the pain and medical issues.” (Doc. No. 6 at 6). Bresch was told he was

acting with deliberate indifference to these unreasonable and potentially dangerous changes, and

Bresch said “it’s therapy.” (Doc. No. 6 at 6). Forcing Plaintiff to be housed upstairs in a top bunk

is painful and dangerous to his health. Plaintiff confronted Bresch about lack of treatment and an

altercation ensued during which Plaintiff was tased. Plaintiff wrote to the Sheriff and civil rights

groups and filed grievances.

       Plaintiff was infected with “staph/MRSA” at least four times. (Doc. No. 6 at 8). Medical

                                                 4
was notified each time and antibiotics and ibuprofen were given. Colwell would surgically drain

pus from abcessed boils, but Plaintiff was “[n]ever isolated from general population to stop the

spread of the virus.” (Doc. No. 6 at 8). Plaintiff developed another staph/MRSA infection in

February and March 2018. He submitted a sick call to “medical” and a nurse prescribed antibiotics

which did not help. It got worse, larger, and more painful. After more attempts to get medical

attention, the boil got as large as a lemon under the left armpit. “Nurse” called Dr. Rebecca Gray

who was on vacation, who said to switch antibiotics and give ibuprofen for pain. Colwell left for

the weekend. At “med-pass” the weekend nurse and Sgt. Robertson “said the Captain and

Lieutenant said not to give any ibuprofen even after Dr. Gray ordered it.” (Doc. No. 6 at 9). The

pain was severe. Plaintiff complained for over a week about the serious pain. Grievances to the

Lieutenant and Captain did not do any good. The sheriff was written. (Doc. No. 6 at 9). Plaintiff

stopped every officer, showed them the boil and how it spread down the ribcage towards the hip,

“trenching,” with nowhere else for the pus to go. Plaintiff told staff that he was not allowed pain

meds. Sgt. Robertson, Sgt. Gunter, Sgt. Dayly and other floor officers gave pain medicine.

Plaintiff’s roommate, Valerie Myers, and officers Steve Zoller, Brandi Spiva, Tiffany Enloe and

Sandy Guffey are witnesses. (Doc. No. 6 at 9).

       Dr. Gray determined that the MRSA infection “looked like carbuncle and trenching and

believed it to be in the bloodstream.” (Doc. No. 6 at 10). She said it was the worst case she had

ever seen and was considering hospitalization. She started antibiotic and pain medication by

needle. Nurse Colwell “acted mad and said no-one has ever got a pain shot here before.” (Doc.

No. 6 at 10).

       Plaintiff told Dr. Gray about Bresch and the Captain not allowing staff to give ibuprofen

and that officials were charging Plaintiff’s account $20 for each visit and antibiotic and pain shot.

                                                 5
(Doc. No. 6 at 10). The doctor said there was not to be any charge and told officials this.

“Abscessed boil was surgically drained and Doctor orders back ibuprofen.” (Doc. No. 6 at 10).

        Bresch knew of the serious and contagious staph infection Plaintiff was suffering in

constant pain, yet “he and other officials” showed deliberate indifference, and sadistic and

malicious conduct by denying him pain medication and treatment which caused a severe life-

threatening infection to spread in the bloodstream. Even though jail officials are required to take

steps to prevent the spread of MRSA, they allowed Plaintiff to return to the general population

with a contagious open wound which put other inmates at a great risk of being infected. (Doc. No.

6 at 10).

        Plaintiff had to be taken to the nurse’s station to have pus/fluid drained from the

ribcabe/armpit daily for about a week. Plaintiff was charged $135 after Dr. Gray said he should

not be charged. Plaintiff asked Bresch about this and he said “I have to pay when I get medical

attention, you’re no different.” (Doc. No. 6 at 11).

        Plaintiffs outgoing and incoming mail is stopped and censored, “[l]egal and religious

alike.” (Doc. No. 6 at 8, 12). Plaintiff continued with the grievance process and starts writing the

Sheriff, civil rights groups, internal affairs, safe and humane jails project, county manager, county

attorney, attorney general, threatening to sue. “Staff” refused to hive mail-log and magazines that

Plaintiff paid out of his account. (Doc. No. 6 at 12). Bresch renewed seven subscriptions and

refused to give Plaintiff Rock of Ages Discipleship Courses Plaintiff’ was taking, all religious

materials from various ministries were denied, as well as daily devotionals.

        Plaintiff sent the Sheriff a letter through is attorney telling him of the retaliation,

mistreatment and civil rights violations. Patterson returned the mailed letter to Plaintiff, “angry

that the sheriff got the letter and immediately transferred plaintiff to Macon Co. Detention Ctr.

                                                 6
Even though CCDC houses approximately twelve MCDC inmates at any given time.” (Doc. No.

6 at 12).

        “Plaintiff was in general population and placed in Max segregation 23-hr lockdown on 4-

23-18 to 9-4-18 while in MCDC.” (Doc. No. 6 at 12-13). While in MCDC Plaintiff continued to

write the sheriff, county manager, county attorney, who advised sheriff to give Plaintiff his mail

that was “boxed up” for over a year. (Doc. No. 6 at 13).

        Plaintiff wrote Human Rights Defense Center, the ACLU, Internal Affairs, SBI, Attorney

General, and many others. Sheriff and Chief Dept. Joe Wood go to MCDC to see plaintiff and ask

what he wants. Plaintiff wants reimbursement for medical charges and magazines and newspapers

that were being held, mail, and fair medical treatment. “Sheriff says to send him and Co. Attny

proof.” (Doc. No. 6 at 13).

        Plaintiff sent Sheriff Palmer and County Attorney Darryl Brown statements and copies of

all grievances, sick calls, magazine covers with names of other inmates receiving them, detailed

complaints about what is going on at CCDC after verbally telling sheriff and Wood. After repeated

attempts to resolve these issues with the sheriff, Brown, and County Manager Wiggins, Plaintiff

never got a response. Plaintiff even asked Sheriff to settle for $800 to reimburse Plaintiff for his

expenses.

        While in segregation at MCDC, Plaintiff submitted a sick call about a decayed painful tooth

that was denied medical attention at CCDC. Jail Doctor Creel promptly scheduled a dentist

appointment and the tooth was extracted for free. Creel ordered a blood panel for Hepatitis-C and

requested files from liver specialist, Dr. Berrier, to see why treatment was not administered after

it was mandated. “Increased meds.” (Doc. No. 6 at 14).

        Plaintiff continued to write to the Sheriff, Wiggins, Brown, Scout newspaper, Andrews

                                                 7
Journal newspaper, civil rights centers, the state auditor, County Finance Director Candy Anderson

who was doing an audit on CCDC, the SBI which was investigation CCDC about the suspicious

death of an inmate and the beating of a handcuffed federal inmate. CCDC paid Stokes $800 not to

litigate. Plaintiff writes to DOJ, Internal Affairs, Governor Roy Cooper, Congressman Mark

Meadows, and county commissioners. Plaintiff receives letter from Brown stating he had a meeting

with Sheriff Palmer and Patterson, stating he advised them to turn over Plaintiff’s “boxed up” mail

without delay. (Doc. No. 6 at 14).

       “Officials” sent Plaintiff approximately three dozen magazines, many of which were not

his, and there should have been at least 124, and sent him “some religious material but not all. No

newspapers.” (Doc. No. 6 at 15). The Macon County mail log shows what is included. Wood came

to see Plaintiff at Macon on August 8, 2018 to let him know he was looking into Plaintiff’s

allegations and an internal investigation. Palmer came to Macon on August 15, 2018 after four

months of segregation to see what Plaintiff wanted. Plaintiff told the Sheriff about “civil rights

being violated, drugs, cell phones, vigilante justice carried out by officers or officers paying

inmates to do it.” (Doc. No. 6 at 15). Plaintiff stated he feared going back to CCDC because more

retaliation would ensue.

       “Defendants” moved Plaintiff back to CCDC and placed him in max segregation 23-hour

lockdown. Punishment continues for “no reason” on September 4, 2018 and Plaintiff still in “Max”

as of November 5, 2018. (Doc. No. 6 at 15).

       Palmer and Defendants were deliberately indifferent to the violations of Plaintiff’s First

and Fourteenth Amendment rights by knowing of the risk and failing to respond reasonably or by

failing to act. They were notified by grievance, letters, health history, inmate fights, incident

reports, the county attorney, civil rights groups, letters to the sheriff and personal interviews with

                                                  8
the sheriff and Wood. Plaintiff’s needs, unwarranted punishment, and medical care neglect show

interference with serious medical needs.

       Eyeglasses and Hepatitis-C treatment were mandated and never given. Broken teeth were

delayed over a month, causing excessive and wanton pain before extraction. Plaintiff’s back, neck,

and knee were untreated. He was denied pain medications for MRSA, which was not property

diagnosed or treated by a specialist. He was given three different antibiotics which caused the

spread of the infection, severe pain, and was returned to gen pop with a contagious open wound.

Colwell cut Plaintiff’s pain medications by nearly 70% and his anxiety and mental health by 50%

and will not follow up or get medical records from MCDC.

       Plaintiff wrote grievances and mailed out lawsuits on October 8 and 10, 2018 and learned

that Bresch “has intercepted them and taken them out of the mail-log on the computer.” (Doc. No.

6 at 15). Morris logged them in and Officer Chandler says they were taken out of the computer.

Plaintiff confronted Bresch and he said “he does not have to provide mail-log nor does he have to

prove it.” (Doc. No. 6 at 16). An “altercation” ensued; Bresch “choke[d] plaintiff out in Max

dayroom,” witnessed by all inmates. (Doc. No. 6 at 16). Bresch locked Plaintiff down for 14 days

with no hour out. Plaintiff wrote grievances which did not help. “Defendants” say they do not have

to give an hour out, contrary to North Carolina statutes. (Doc. No. 6 at 16-17).

       Plaintiff claims that he was repeatedly delayed/denied medical care resulting in further,

more serious injuries and will continue to cause unnecessary and wanton infliction of pain, and

that he will continue to be irreparably injured by Defendants’ conduct unless the Court grants

declaratory and injunctive relief. Plaintiff seeks declaratory judgment, compensatory and punitive

damages, fees and costs, other just and equitable relief that the Court deems necessary.

       II.     STANDARD OF REVIEW

                                                 9
        Because Plaintiff is a prisoner proceeding in forma pauperis, the Court must review the

Complaint to determine whether it is subject to dismissal on the grounds that it is “(i) frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). In its frivolity

review, a court must determine whether the Complaint raises an indisputably meritless legal theory

or is founded upon clearly baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). A complaint should not be dismissed for failure

to state a claim “unless ‘after accepting all well-pleaded allegations in the plaintiff’s complaint as

true and drawing all reasonable factual inferences from those facts in the plaintiff’s favor, it

appears certain that the plaintiff cannot prove any set of facts in support of his claim entitling him

to relief.’” Veney v. Wyche, 293 F.3d 726, 730 (4th Cir. 2002) (quoting Edwards v. City of

Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999)).

        A pro se complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972); see also Smith v. Smith, 589 F.3d 736, 738 (4th Cir. 2009) (“Liberal construction of the

pleadings is particularly appropriate where … there is a pro se complaint raising civil rights

issues.”). However, the liberal construction requirement will not permit a district court to ignore

a clear failure to allege facts in his complaint which set forth a claim that is cognizable under

federal law. Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990). A pro se complaint must

still contain sufficient facts “to raise a right to relief above the speculative level” and “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007);

see Ashcroft v. Iqbal, 556 U.S. 662 (2009) (the Twombly plausibility standard applies to all federal

civil complaints including those filed under § 1983). This “plausibility standard requires a plaintiff

to demonstrate more than a sheer possibility that a defendant has acted unlawfully.” Francis v.

                                                   10
Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009) (internal quotation marks omitted). He must

articulate facts that, when accepted as true, demonstrate he has stated a claim entitling him to relief.

Id.

        III.    DISCUSSION

(1)     Parties

        (A)     Individuals not named as Defendants

        The Federal Rules of Civil Procedure provide that, “[i]n the complaint the title of the action

shall include the names of all the parties.” Fed. R. Civ. P. 10(a); see Myles v. United States, 416

F.3d 551 (7th Cir. 2005) (“to make someone a party the plaintiff must specify him in the caption

and arrange for service of process.”). Although pro se litigants are entitled to have their pleadings

liberally construed, Haines, 404 U.S. at 520, “[d]istrict judges have no obligation to act as counsel

or paralegal to pro se litigants,” Pliler v. Ford, 542 U.S. 225 (2004).

        The body of the Amended Complaint contains allegations against individuals who are not

named as defendants in the caption as required by Rule 10(a). This failure renders Plaintiff’s

allegations against them nullities. See, e.g., Londeree v. Crutchfield Corp., 68 F.Supp.2d 718

(W.D. Va. Sept. 29, 1999) (granting motion to dismiss for individuals who were not named as

defendants in the compliant but who were served). The allegations directed at individuals not

named as Defendants are therefore dismissed without prejudice.

        (B)     Private Corporation

        Private corporations cannot be saddled with § 1983 liability via respondeat superior alone.

See Monell v. New York City Dep’t of Social Servs., 436 U.S. 658 (1978) (municipalities and

other local government entities are considered “persons” under § 1983 but they are not liable via

respondeat superior alone); Powell v. Shopco Laurel Co., 678 F.2d 504, 506 (4th Cir. 1982) (the

                                                  11
principles of § 1983 municipal liability set forth in Monell and its progeny apply equally to the

liability of private corporations, and cannot be predicated solely on a theory of respondeat

superior); see also Austin v. Paramount Parks, Inc., 195 F.3d 715, 728 (4th Cir. 1999) (private

companies that employ individuals acting under color of state law are liable under § 1983 “only

when an official policy or custom of the corporation causes the alleged deprivation of federal

rights.”) (citations omitted).

        Plaintiff seeks to proceed against Defendant Colwell’s employer, Southern Health Partners,

on a theory of respondeat superior. Plaintiff has failed to state any cognizable § 1983 claim against

Southern Health Partners, and therefore, the claims against it will be dismissed without prejudice.

        (C)     Suit on Behalf of Others

        A pro se prisoner is precluded from making claims on behalf of others. See Hummer v.

Dalton, 657 F.2d 621, 635-26 (4th Cir. 1981) (a prisoner cannot act as a “knight-errant” for others);

Oxendine v. Williams, 509 F.2d 1405 (4th Cir. 1975) (“it is plain error to permit [an] imprisoned

litigant who is unassisted by counsel to represent his fellow inmates in a class action.”).

        Liberally construing the Amended Complaint, it appears that Plaintiff is alleging that

Defendants allowed Plaintiff to remain in the general population while he had a contagious MRSA

infection. To the extent the Amended Complaint seeks relief on behalf of individuals other than

the Plaintiff, these claims are dismissed.

(2)     Due Process

        The Supreme Court has observed that “[d]ue process requires that a pretrial detainee not

be punished” whereas a sentenced inmate may be punished, although that punishment may not be

“‘cruel and unusual’ under the Eighth Amendment.” Bell v. Wolfish, 441 U.S. 520, 535 n, 16

(1979). The due process rights of a pretrial detainee are therefore “at least as great as the eighth

                                                 12
amendment protections available to the convicted prisoner….’” Martin v. Gentile, 849 F.2d 863,

870 (4th Cir. 1988).

       (A)     Excessive Force

       The Due Process Clause of the Fourteenth Amendment “protects a pretrial detainee from

the use of excessive force that amounts to punishment,” Graham v. Connor, 490 U.S. 386, 395

n.10 (1989), and is not “an incident of some other legitimate governmental purpose,” Bell, 441

U.S. at 538. An objective reasonableness test applies in pretrial detainee excessive force cases: (1)

was the act purposeful (not negligent or accidental), and (2) was the force objectively

unreasonable. See Kingsley v. Hendrickson, 135 S.Ct. 2466, 2473 (2015). Subjective questions

like ill will and malice are not appropriate. Id.; see Duff v. Potter, 665 Fed. Appx. 242 (4th Cir.

2016). In determining whether the force was objectively unreasonable, a court considers the

evidence from the perspective of a reasonable officer on the scene without the benefit of 20/20

hindsight. Kingsley, 135 S.Ct. at 2473. Considerations that bear on the reasonableness or

unreasonableness of the force include: the relationship between the need for the use of force and

the amount of force used; the extent of the plaintiff’s injury; any effort made by the officer to

temper or limit the amount of force; the severity of the security problem at issue; the threat

reasonably perceived by the officer; and whether the plaintiff was actively resisting. Id. A

“bystander officer” could be liable for his or her failure to intervene if he or she: “(1) knows that

a fellow officer is violating an individual’s constitutional rights; (2) has a reasonable opportunity

to prevent the harm; and (3) chooses not to act.” Randall v. Prince George’s Cnty., 302 F.3d 188,

204 (4th Cir. 2002).

       Plaintiff alleges that Defendant Bresch maliciously and sadistically tased and choked him

during an altercation about lack of treatment in the maximum-security dayroom. Plaintiff’s claims

                                                 13
are sufficient to pass initial review against Defendant Bresch. However, to the extent that Plaintiff

suggests the other Defendants failed to intervene and stop Bresch’s use of force, such a claim is

insufficient to proceed because Plaintiff has not alleged that any of the other Defendants were

present and had the opportunity to intervene and failed to do so. Therefore, Plaintiff’s excessive

force claim will be permitted to proceed against Defendant Bresch but he has failed to state a

claim for failure to protect or failure to intervene against Bresch or the other Defendants.

        (B)     Failure to Protect

        Prison officials must “take reasonable measures to guarantee [prisoners’] safety…,” and

this includes the duty to protect prisoners from violence at the hand of other prisoners. Hudson v.

Palmer, 468 U.S. 517, 526-27 (1984); see Farmer v. Brennan, 511 U.S. 825, 832-34 (1994) (citing

the Eighth Amendment1). To obtain relief under § 1983 on a claim of failure to protect from

violence by other inmates, a plaintiff must show: (1) he is incarcerated under conditions posing a

substantial risk of serious harm; and (2) the prison officials had a “sufficiently culpable state of

mind,” which in this context is deliberate indifference. Farmer, 511 U.S. at 833. A prison official

is “deliberately indifferent to a substantial risk of harm to a [prisoner] when that [official] ‘knows

and disregards’ the risk.” Parrish ex rel. Lee v. Cleveland, 372 F.3d 294, 302 (4th Cir. 2004)

(quoting Farmer, 511 U.S. at 837). “It is not enough to prove that the official should have known

of the risk; instead, ‘the official must both be aware of the facts from which the inference could be

drawn that a substantial risk of harm exists, and he should draw the inference.’” Kartman v.

Markle, 582 Fed. Appx. 151, 153 (2014) (quoting Farmer, 511 U.S. at 837). A showing of

negligence does not rise to the level of deliberate indifference. Davidson v. Cannon, 474 U.S. 344,


        1
           The courts have used the same deliberate indifference standard under the Eighth and Fourteenth
Amendments. See City of Revere v. Mass. Gen. Hosp., 463 U.S. 239 (1983). This appears to be unchanged by
Kingsley. See, e.g., United States v. Broussard, 882 F.3d 104, 109-10 (5th Cir. 2018).
                                                   14
347-48 (1986).


       To the extent that Plaintiff suggests that any of the Defendants failed to protect him from

violence from other inmates, this claim will be dismissed because Plaintiff has not alleged that any

of the Defendants were aware of, and ignored, a substantial risk of harm.

       (C)     Medical and Dental Needs

       Prison officials must provide sentenced prisoners with adequate medical care. See Hudson

v. Palmer, 468 U.S. 517, 526-27 (1984); Farmer, 511 U.S. at 832-34. A pretrial detainee makes

out a due process violation if he shows “deliberate indifference to serious medical needs” within

the meaning of Estelle v. Gamble, 429 U.S. 97, 104-05 (1976). See generally Heyer v. U.S. Bureau

of Prisons, 849 F.3d 202, 210 (4th Cir. 2017) see, e.g., Martin v. Gentile, 849 F.2d 863 (4th Cir.

1988) (applying the deliberate indifference standard to an arrestee’s claim of inadequate medical

care). A “serious medical need” is “one that has been diagnosed by a physician as mandating

treatment or one that is so obvious that even a lay person would easily recognize the necessity for

a doctor’s attention.” Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008) (internal quotation marks

omitted). To constitute deliberate indifferent to a serious medical need, “the treatment [a prisoner

receives] must be so grossly incompetent, inadequate, or excessive to shock the conscience or to

be intolerable to fundamental fairness.” Miltier v. Beorn, 896 F.2d 848, 851 (4th Cir. 1990),

overruled on other grounds by Farmer, 511 U.S. at 825.

       Plaintiff alleges that he entered CCDC with a number of serious medical needs and

developed additional painful and serious medical and dental needs while he was at CCDC. He

claims that he informed Defendants of these needs on numerous occasions beginning at his

booking, through sick calls, complaints, grievances, and letters. He claims that treatment and


                                                15
medication were reduced, denied, and/or unreasonably delayed, which caused Plaintiff pain and

exacerbated his conditions. He also appears to allege that some treatment was denied or delayed,

at least in part, due to cost and/or his inability to pay. Further, Plaintiff alleges that Defendant

Bresch moved him to the general population in an upper bunk despite knowing that his medical

issues would render such placement painful and dangerous. Plaintiff has sufficiently alleged claims

for deliberate indifference to serious medical and dental needs and they will be permitted to

proceed against Defendants Palmer, Patterson, Bresch, and Colwell.

        (D)     Conditions of Confinement

        A typical substantive due process claim by a pretrial detainee challenges the general

conditions of confinement or the treatment of all detainees in a specific facility. Williamson v.

Stirling, 912 F.3d 154, 174 (4th Cir. 2018). To prevail on such a claim, a pretrial detainee must

show that a particular restriction was either: “(1) imposed with an expressed intent to punish or (2)

not reasonably related to a legitimate nonpunitive governmental objective.” Slade v. Hampton

Road Reg’l Jail, 407 F.3d 243, 251 (4th Cir. 2005).

        A pretrial detainee challenging individually-imposed restrictions – as opposed to shared

conditions of confinement – is entitled to pursue a procedural due process claim. Williamson, 912

F.3d at 174. Disciplinary and security restrictions must be rationally related to a legitimate

governmental purpose, and pretrial detainees must be afforded at least the procedural protections

that are afforded prisoners. If the treatment of a pretrial detainee is so disproportionate, gratuitous,

or arbitrary that it becomes a categorically prohibited punishment, it will sustain a substantive due

process claim. Id. at 175. Further, pretrial detainees have at least the rights of convicted prisoners

so jail officials must provide the detainee with at least the procedural protections afforded

prisoners. Id. at 176; see Bell, 441 U.S. at 545.

                                                    16
       Plaintiff alleges that Defendants Palmer, Patterson, and Bresch placed him in segregated

housing, with its attendant punitive conditions of confinement, without justification and without

any procedural protections. Plaintiff’s procedural and substantive due process claims with regards

to the conditions of his confinement are sufficient to proceed against Defendants Palmer,

Patterson, and Bresch.

       (E)     Grievances

       “[T]he Constitution creates no entitlement to grievance procedures or access to any such

procedure voluntarily established by a state.” Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994). A

prisoner’s “access to and participation in the prison’s grievance process are not constitutionally

protected….” Taylor v. Lang, 483 Fed. Appx. 855, 857 (4th Cir. 2012).

       To the extent that Plaintiff alleges Defendant Bresch interfered with the grievance

procedure and that Defendants Palmer and Patterson denied or failed to respond to his grievances,

this claim cannot proceed because there is no right to engage in the grievance procedure. Therefore,

these claims will be dismissed.

       (F)     Investigation

       “The Due Process Clauses generally confer no affirmative right to governmental aid, even

where such aid may be necessary to secure life, liberty, or property interests of which the

government itself may not deprive the individual.” DeShaney v. Winnebago Cnty. Dep’t of Soc.

Servs., 489 U.S. 189, 196 (1989))). For instance, there is no right to an investigation into an

incident. See, e.g., Vinyard v. Wilson, 311 F.3d 1340, 1356 (11th Cir. 2002) (arrestee had no

constitutional right to internal investigation of excessive force claim).

       Plaintiff appears to allege that Defendants Palmer, Patterson and Bresch failed to

investigate the incident where Plaintiff lost consciousness and was injured in the dayroom which,

                                                 17
he claims, could have been due to an attack by another inmate. However, Plaintiff had no right to

have the incident investigated and therefore this claim will be dismissed.

        (G)        Deprivation of Property

        Where a state employee’s random, unauthorized act deprives an individual of property,

either negligently or intentionally, the individual is relegated to his state post-deprivation process,

so long as the State provides an adequate post-deprivation remedy. Hudson v. Palmer, 468 U.S.

517 (1984); Parratt v. Taylor, 451 U.S. 527 (1981), overruled on other grounds by Daniels v.

Williams, 474 U.S. 327 (1986)). However, post-deprivation remedies do not satisfy the due

process requirement where the deprivation complained of is effected pursuant to an established

state procedure rather than a random, unauthorized action. Logan v. Zimmerman Brush Co., 455

U.S. 422 (1982). Under North Carolina law, an action for conversion will lie against a public

official who wrongfully deprives an owner of his property by an unauthorized act. Gallimore v.

Sink, 27 N.C.App. 65, 67, 218 S.E.2d 181, 182 (1975). North Carolina’s post-deprivation remedies

are adequate. N.C. Gen. Stat. § 143-291; see Wilkins v. Whitaker, 714 F.2d 4, 6 (4th Cir. 1983)

(due process satisfied where North Carolina tort law provides an adequate avenue for relief for

state prisoner).

        Plaintiff appears to allege that Defendant Bresch renewed Plaintiff’s mail subscriptions and

that Palmer, Patterson, and Bresch then withheld those materials from him for over a year. He also

appears to allege that Defendants Palmer, Patterson, Bresch, and Colwell erroneously charged him

for various medical fees. It is unclear at this juncture whether Plaintiff’s alleged property losses

resulted from a random, unauthorized action or established jail procedure. Therefore, Plaintiff’s

due process claims for erroneous charges and the deprivation of property will be permitted to

proceed against Defendants Palmer, Patterson, Bresch, and Colwell.

                                                  18
(3)    Free Speech and Free Exercise

       The First Amendment states that “Congress shall make no law respecting an establishment

of religion, or prohibiting the free exercise thereof; or abridging the freedom of speech….” U.S.

Const. Amend I. The First Amendment applies to the states through the Fourteenth Amendment.

See Everson v. Bd. of Educ., 330 U.S. 1, 15 (1947). A prison inmate retains those First Amendment

rights that are not inconsistent with his status as a prisoner or with the legitimate penological

objectives of the corrections system. Pell v. Procunier, 417 U.S. 817, 822 (1974); Pittman v. Hutto,

594 F.2d 407, 410 (4th Cir. 1979). When a prison restriction infringes upon an inmate’s First

Amendment rights, the alleged infringement “must be evaluated in the light of the central objective

of prison administration, safeguarding institutional security.” Bell, 441 U.S. at 547 (citing Jones

v. N.C. Prisoners’ Labor Union, 433 U.S. 119, 129 (1977)).

       (A)     Mail

       As a general rule, prisoners have the right to both send and receive mail. See Thornburgh

v. Abbott, 490 U.S. 401, 408 (1989); Pell, 417 U.S. at 817. Restrictions on this right are valid if

they are reasonably related to legitimate penological interests. Turner v Safley, 482 U.S. 78, 89

(1987). For instance, a prisoner’s First Amendment interest in corresponding does not preclude

prison officials from examining mail to ensure that it does not contain contraband. Wolff v.

McDonnell, 418 U.S. 539, 576 (1974).

       Plaintiff alleges that Defendants Palmer, Patterson, and Bresch denied or delayed his

mail for over a year and, when they were ordered to return his boxed up mail to Plaintiff, he

received only a part of his materials. This claim is not clearly frivolous and will be permitted to

proceed.

       (B)     Religion

                                                19
        For government conduct to survive scrutiny under the Establishment Clause, “(1) it must

have a secular purpose; (2) its principal or primary effect must neither advance nor inhibit religion;

and (3) it must not foster an excessive government entanglement with religion.” Buxton v.

Kurtinitis, 862 F.3d 423, 432 (4th Cir. 2017) (citing Lemon v. Kurtzman, 403 U.S. 602, 612–13

(1971)); see also Madison v. Riter, 355 F.3d 310, 316 (4th Cir. 2003). To state a free exercise claim

under the First Amendment, a plaintiff must allege facts sufficient to show that he held a sincere

religious belief, and that the official action or regulation substantially burdened his exercise of that

belief. Hernandez v. C.I.R., 490 U.S. 680, 699 (1989). A prison policy that substantially burdens

an inmate’s ability to practice his religion withstands a First Amendment challenge when it is

“reasonably related to legitimate penological interests.” O’Lone v. Estate of Shabazz, 482 U.S.

342, 349 (1987) (quoting Turner, 482 U.S. at 89). In deciding whether a defendant’s actions can

be sustained as reasonably related to legitimate penological interests, the court must consider the

following four factors: (1) whether there is a valid, rational connection between the regulation and

the legitimate penological interest; (2) whether there are alternative means of exercising the right

in question that remain open to prisoners; (3) the impact accommodation of the asserted

constitutional right would have on guards and other inmates and on the allocation of prison

resources; and (4) whether ready alternatives exist which accommodate the right and satisfy the

penological interest. See Turner, 482 U.S. at 89-90.

        Plaintiff alleges that Defendants Palmer, Patterson, and Bresch violated his freedom of

religion by denying his daily devotionals and religious materials from various ministries and Rock

of Ages Disciples courses for over a year. These allegations are insufficient to proceed because

Plaintiff has not alleged facts showing that he held a sincere religious belief, or that the official

action or regulation substantially burdened his exercise of that belief. Therefore, Plaintiff’s free

                                                  20
exercise claims will be dismissed.

       (C)     Retaliation

       The First Amendment right to free speech “includes not only the affirmative right to speak,

but also the right to be free from retaliation by a public official for exercising that right.” Suarez

Corp. v. McGraw, 202 F.3d 676 (4th Cir. 2000); see Am. Civil Libs. Un. of Md., Inc. v. Wicomico

Cnty., 999 F.2d 780, 785 (4th Cir. 1993) (“Retaliation, though it is not expressly referred to in the

constitution, is nonetheless actionable because retaliatory actions may tend to chill individuals’

exercise of constitutional rights.”). Prison officials may not retaliate against an inmate for

exercising a constitutional right. See Hudspeth v. Figgins, 584 F.2d 1345, 1347 (4th Cir.1978). To

succeed on such a claim, a plaintiff must establish: (1) his or her speech was protected; (2) the

defendant’s alleged retaliatory action adversely affected the plaintiff’s constitutionally protected

speech; and (3) a causal relationship exists between the speech and retaliatory action. Suarez, 202

F.3d at 686; see also Adams, 40 F.3d at 75; Wicomico Cnty., 999 F.2d at 785; Huang v. Bd. of

Governors of Univ. of N.C., 902 F.2d 1134, 1140 (4th Cir. 1990). In the prison context, such claims

are treated with skepticism because “[e]very act of discipline by prison officials is by definition

‘retaliatory’ in the sense that it responds directly to prisoner misconduct.” Adams, 40 F.3d at 74.


       Plaintiff appears to allege that that Defendants Palmer, Patterson, and Bresch retaliated

against him for writing letters and grievances complaining about the conditions of his confinement,

and that he was exposed to punitive transfers and housing placements as a result of exercising his

First Amendment rights. He also appears to allege that Defendants Patterson and Bresch retaliated

against him by instructing a nurse not to give him medication for the severe pain from his MRSA

infection. These allegations are sufficient to proceed against Defendants Palmer, Patterson, and


                                                 21
Bresch.


(4)    Supplemental Jurisdiction

       The district courts have supplemental jurisdiction over claims that are so related to the

claims over which the court has original jurisdiction that they “form part of the same case or

controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a). A court may

decline to exercise supplemental jurisdiction if: (1) the claim raises a novel or complex issue of

state law; (2) the claim substantially predominates over the claim or claims over which the district

court has original jurisdiction; (3) the district court has dismissed all claims over which it has

original jurisdiction; or (4) in exceptional circumstances, there are other compelling reasons for

declining jurisdiction. 28 U.S.C. § 1367(c)(1)-(4).

       Plaintiff appears to allege that Defendants Palmer, Patterson and Bresch violated North

Carolina law, G.S. 153A-221, by confining him to his cell 24 hours per day without recreation

time. (Doc. No. 6 at 17). Plaintiff’s § 1983 claims with regards to the conditions of his confinement

have passed initial review and the Court will exercise supplemental jurisdiction over Plaintiff’s

claim under North Carolina at this time.

(5)    Preliminary Injunction

       “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter

v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citing Munaf v. Geren, 553 U.S. 674,

689-90 (2008)). A preliminary injunction is a remedy that is “granted only sparingly and in limited

circumstances.” MicroStrategy, Inc. v. Motorola, Inc., 245 F.3d 335, 339 (4th Cir. 2001) (quoting

Direx Israel, Ltd. v. Breakthrough Med. Corp., 952 F.2d 802, 816 (4th Cir. 1991)). To obtain a

preliminary injunction, a movant must demonstrate: (1) that he is likely to succeed on the merits;


                                                 22
(2) that he is likely to suffer irreparable harm in the absence of preliminary relief; (3) that the

balance of equities tips in his favor; and (4) that an injunction is in the public interest. DiBiase v.

SPX Corp., 872 F.3d 224, 230 (4th Cir. 2017) (quoting Winter, 555 U.S. at 20).

       The typical preliminary injunction is prohibitory and generally seeks only to maintain the

status quo pending a trial on the merits. See Pashby v. Delia, 709 F.3d 307, 319 (4th Cir. 2013). By

contrast, a mandatory injunction “goes well beyond simply maintaining the status quo pendent lite,

is particularly disfavored, and should not be issued unless the facts and law clearly favor the

moving party.” Taylor v. Freeman, 34 F.3d 266, 270 n. 2 (4th Cir. 1994) (quoting Martinez v.

Mathews, 544 F.2d 1233, 1243 (5th Cir. 1976)). A mandatory injunction is warranted in only the

most extraordinary circumstances. Id. (citing Wetzel v. Edwards, 635 F.2d 283, 286 (4th Cir.

1980)). Further, it is well established that “absent the most extraordinary circumstances, federal

courts are not to immerse themselves in the management of state prisons or substitute their

judgment for that of the trained penological authorities charged with the administration of such

facilities.” Taylor, 34 F.3d at 268; see Rogers v. Scurr, 676 F.2d 1211, 1214 (8th Cir. 1982)

(“judicial restraint is especially called for in dealing with the complex and intractable problems of

prison administration.”).

       Plaintiff appears to seek preliminary injunctive relief insofar as he argues that he will

continue to be irreparably injured by Defendants’ conduct unless the Court grants injunctive relief.

Although Plaintiff has stated claims that are sufficient to pass initial review, he has failed to

demonstrate that he is likely to succeed on the merits. Therefore, his claim for preliminary

injunctive relief will be denied.

       IV.     PENDING MOTIONS

(1)    Counsel

                                                  23
       There is no absolute right to the appointment of counsel in civil actions such as this one.

Therefore, a plaintiff must present “exceptional circumstances” in order to require the Court to

seek the assistance of a private attorney for a plaintiff who is unable to afford counsel. Miller v.

Simmons, 814 F.2d 962, 966 (4th Cir. 1987).

       In a Letter dated October 11, 2018, that has been docketed as a Motion to Appoint Counsel,

Plaintiff sets forth some of the conditions of his confinement including the fight with Defendant

Bresch at the end of which he states “I do need an Attorney, please appoint me one.” (Doc. No. 3

at 1). In a second Letter dated November 6, 2018, that has been docketed as a Second Motion to

Appoint Counsel, Plaintiff again sets forth some of the conditions of his confinement and states

“Please assign me an attorney.” (Doc. No. 1 at 1).

       The record reflects that Plaintiff has been able to adequately represent himself in these

proceedings and he has failed to demonstrate the existence of exceptional circumstances that

justify appointment of counsel. Therefore, Plaintiff’s Letters will be construed as Motions seeking

the appointment of counsel and will be denied.

(2)    Default

       Plaintiff has filed a Letter asking the Court to “file a motion directing defendants to reply

[and for] default judgment.” (Doc. No. 11 at 1).

       Plaintiff’s Letter fails to comply with Rule 55 of the Federal Rules of Civil Procedure and,

as no Defendant has been served to date, they have had no obligation to file an Answer or otherwise

respond to the Amended Complaint. Defendants are not in default and accordingly Plaintiff’s

Letter will be construed as a Motion for Default Judgment and will be denied.

       V.      CONCLUSION

       For the reasons stated herein, the Amended Complaint is sufficient to proceed against

                                                 24
Defendants Palmer, Patterson, Bresch, and Colwell for deliberate indifference to serious medical

and dental needs and the deprivation of property without due process; against Defendants Palmer,

Patterson and Bresch for conditions of confinement that violate substantive due process,

procedural due process and North Carolina law, interfering with mail, and retaliation; and against

Defendant Bresch for the use of excessive force. The remaining claims are dismissed for failure to

state a claim on which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). The Motion

for Preliminary Injunction incorporated in the Amended Complaint is denied. Plaintiff’s Letters

seeking the appointment of counsel and default judgment are construed as Motions and are denied.

       IT IS THEREFORE ORDERED that:

       1. Plaintiff’s § 1983 claims survive initial review under 28 U.S.C. § 1915 against:

           Defendants Palmer, Patterson, Bresch, and Colwell for deliberate indifference to

           serious medical and dental needs and the deprivation of property without due process;

           against Defendants Palmer, Patterson and Bresch for substantive due process,

           procedural due process, and North Carolina law with regards to conditions of

           confinement, interfering with mail, and retaliation; and against Defendant Bresch for

           the use of excessive force.

       2. The Court will exercise supplemental jurisdiction over Plaintiff’s claim under North

           Carolina law.

       3. The remaining claims are dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       4. The Motion for preliminary injunctive relief contained in the Amended Complaint is

           DENIED.

       5. Plaintiff’s Letters, (Doc. Nos. 3, 7), are construed as Motions for the Appointment of

           Counsel and are DENIED.

                                               25
                       6. Plaintiff’s Letter, (Doc. No. 11), is construed as a Motion for Default Judgment and is

                            DENIED.

                       7. IT IS FURTHER ORDERED THAT the Clerk is directed to mail summons forms to

                            Plaintiff for Plaintiff to fill out and return for service of process on Defendants Palmer,

                            Patterson, Bresch, and Colwell. Once the Court receives the summons forms, the

                            Clerk shall then direct the U.S. Marshal to effectuate service on Defendants. The Clerk

                            is respectfully instructed to note on the docket when the forms have been mailed to

                            Plaintiff.


Signed: February 26, 2019




                                                                  26
